Citation Nr: 0119771	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound to the right chest, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



REMAND

The veteran had active service from March 1944 until 
September 1945.  In May 2000, the Board of Veterans Appeals 
(Board) denied an increased rating for the residuals of a 
gunshot wound to the right chest.  In November 2000, the 
United States Court of Appeals for Veterans Claims (the 
Court), vacated and remanded that issue.

The Joint Motion granted by the Court noted that the Board, 
in denying an increased rating for the gunshot injury failed 
to consider the following: 1) the disability ratings that 
encompasses Muscles Group I through IV; 2) the Court case, 
Esteban v. Brown 6 Vet. App. 259, 261-262 (1994); and 3) the 
impact of pain.  The Joint Motion granted by the Court also 
noted that the VA rating examination in September 1978 and 
October 1998 did not adequately describe and evaluate the 
muscle injury residuals in the pectoral region.  Therefore, 
the parties to the Joint Motion recommended further medical 
examination. 

Accordingly, this case is REMANDED to the regional office 
(RO) for the following:

1.  The RO should request the veteran to 
provide the names and addresses of all 
physicians and/or medical facilities 
where he has been treated for his chest 
injury.  After obtaining the appropriate 
authorizations for release of information 
from the veteran, if needed, the RO 
should contact each physician, hospital, 
or treatment center and request that they 
provide copies of all treatment records 
or reports pertaining to the veteran.  
All pieces of correspondence, as well as 
any records obtained should be made a 
part of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his 
service-connected disability.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
there is any disability to Muscle Groups 
I through IV due to the service-connected 
residuals of the gunshot wound.  All 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) and stability 
testing.  The report should list all 
subjective complaints and objective 
findings in detail, including the ROM in 
degrees.  The examiner should address the 
extent of functional impairment 
attributable to any reported pain or 
instability.  In this regard, the 
examiner should specifically indicate 
whether there is any pain and whether 
there is likely to be additional 
impairment caused by any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; (4) instability; 
or (5) incoordination.  The examiner 
should describe whether any existing pain 
significantly limits functional mobility 
during flare-ups or when repeatedly used.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (functional loss 
may be due to pain, supported by adequate 
pathology.)  The factors upon which the 
opinions are based must be set forth in 
detail.  The report of the examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
veteran's claims folder.  The veteran's 
claims folder must be made available to 
the examiner.  

3.  The RO should proceed with any 
additional appropriate development.  The 
RO must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  The RO should re-evaluate the 
veteran's claim of entitlement to an 
increased rating for increased rating for 
the residuals of a gunshot wound to the 
right chest.  In so doing, the RO should 
consider whether separate compensable 
evaluations should be assigned under the 
applicable Diagnostic Codes in light of 
the Court's holding in Esteban.  

5.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




